—Appeal from an order of the Family Court, Erie County (Figliola, J.H.O.), entered June 1, 2000, which dismissed the petition for visitation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In this proceeding for visitation pursuant to Family Court Act article 6, Family Court properly dismissed the petition without conducting an evidentiary hearing. Contrary to petitioner’s contention, the court was not required to conduct an evidentiary hearing where, as here, it is clear from the record that the court “possessed sufficient information to render an informed determination that was consistent with the child’s best interests” (Matter of Vangas v Ladas, 259 AD2d 755, 755; see, Matter of Oliver S. v Chemung County Dept. of Social Servs., 162 AD2d 820, 821-822). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.